** NEPOTISM — APPOINTMENT — SUCCESSOR ** QUESTION: IS UNLAWFUL FOR A PUBLIC OFFICER, SUCH AS IS REFERRED TO IN 21 O.S. 481 [21-481], TO APPOINT OR VOTE FOR THE APPOINTMENT OF A PERSON RELATED TO HIM BY AFFINITY OR CONSANGUINITY WITHIN THE THIRD DEGREE "TO ANY CLERKSHIP, OFFICE, POSITION, EMPLOYMENT OR DUTY IN ANY DEPARTMENT OF THE STATE, DISTRICT, COUNTY, CITY OR MUNICIPAL GOVERNMENT OF WHICH SUCH EXECUTIVE, LEGISLATIVE, MINISTERIAL OR JUDICIAL OFFICER IS A MEMBER".  IF SAID APPOINTEE IS OTHERWISE QUALIFIED AND AGREES TO SERVE, AND WILL SERVE, WITHOUT RECEIVING ANY OF THE COMPENSATION PROVIDED BY LAW FOR THE OFFICE OR POSITION TO WHICH HE IS APPOINTED. ANSWER: AFFIRMATIVE (WITHOUT PAY, NO SALARY, NO WAGE, "APPOINTMENT") CITE: 21 O.S. 481 [21-481] TO 21 O.S. 489 [21-489], OPINION NO. 72-202) WITHDRAWN BY OPINION 88- 045 (1988) (FRED HANSEN) ** NOTE: SEE OPINION NO. 90-025 (1990)